United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1240
                        ___________________________

                    Juan Gomez-Lorenzo; Manuel Gomez-Cua

                            lllllllllllllllllllllPetitioners

                                          v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                             Submitted: March 6, 2018
                              Filed: March 13, 2018
                                  [Unpublished]
                                  ____________

Before COLLOTON, BOWMAN, and BENTON, Circuit Judges.
                        ____________

PER CURIAM.

      Guatemalan citizen Juan Gomez-Lorenzo, individually and on behalf of his
minor son Manuel Gomez-Cua, petitions for review of an order of the Board of
Immigration Appeals dismissing his appeal from the decision of an immigration
judge, which denied his request for asylum, withholding of removal, and relief under
the Convention Against Torture (CAT).1 Having jurisdiction under 8 U.S.C.
§ 1252(a)(2)(D), this court denies the petition.

      This court concludes that substantial evidence supports the agency’s
determination that Gomez-Lorenzo was not entitled to asylum or withholding of
removal because he failed to show that he was unable or unwilling to return to
Guatemala due to persecution, or a well-founded fear of future persecution on
account of a protected ground. See De Castro-Gutierrez v. Holder, 713 F.3d 375, 379
(8th Cir. 2013) (standard of review); Gutierrez-Vidal v. Holder, 709 F.3d 728, 732
(8th Cir. 2013) (asylum requirements); Ngure v. Ashcroft, 367 F.3d 975, 989 (8th Cir.
2004) (requirements for withholding of removal). This court also concludes that
substantial evidence supports the agency’s denial of CAT relief. See De Castro-
Gutierrez, 713 F.3d at 381 (requirements for protection under CAT).

      The petition is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
       Gomez-Lorenzo brought the derivative application on behalf of his son for
asylum only. See 8 U.S.C. § 1158(b)(3)(A); 8 C.F.R. § 1208.21(a). Because
Manuel’s application is derivative of Gomez-Lorenzo’s application, all subsequent
references are to Gomez-Lorenzo.

                                         -2-